FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PREDRAG VUKMIROVIC,                      
                           Petitioner,         No. 05-75936
                  v.
                                               Agency No.
                                               A072-443-690
ERIC H. HOLDER    Jr., Attorney
General,                                         ORDER
                         Respondent.
                                         
                      Filed April 6, 2011

   Before: Mary M. Schroeder and Johnnie B. Rawlinson,
Circuit Judges, and James Maxwell Moody, District Judge.*


                            ORDER

   The Petition for Rehearing En Banc is denied. The panel
grants rehearing. A separate Opinion on Rehearing will be
filed concurrently with this order.




  *The Honorable James Maxwell Moody, Senior United States District
Judge for the Eastern District of Arkansas, sitting by designation.

                               4591